 

Exhibit 10.2

 

PLATFORM LICENSE AGREEMENT

 

PLATFORM LICENSE AGREEMENT (“Agreement”), dated as of November 10, 2020 (the
“Effective Date”), by and among Honey Badger Media, LLC, a Delaware limited
liability company (“LICENSOR”), and Honey Badger Media, LLC, a Nevada limited
liability company (“LICENSEE”).

 

WHEREAS, LICENSOR owns or has exclusive rights to intellectual property, social
media platforms, algorithms and related technologies listed on Schedule A hereto
(the “Platform”);

 

WHEREAS, LICENSEE is a multifaceted ecosystem that fosters, among other things,
innovation and drives intellectual property, media and consumer products and
services;

 

WHEREAS, LICENSOR desires to grant a perpetual, exclusive license to LICENSEE to
operate the Platform and its related technologies on the terms set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Grant of License.

 

1.1. License. LICENSOR hereby grants to LICENSEE a perpetual, exclusive,
worldwide license (the “License”) to implement and commercialize the assets
connected with the Platform, including, but not limited to, the right to use all
of LICENSOR’s intellectual property rights comprising the Platform, owned by or
licensed to LICENSOR that are utilized as part of the Platform (“Licensed
Related Assets”), as set forth in Exhibit A.

 

1.2. Clients. LICENSEE has the right under this License to use the Licensed
Related Assets for current, prospective and future clients. LICESNOR
acknowledges that LICENSEE has provided a list of prospective clients to
LICENSEE, as set forth in Schedule 1.2.

 

1.3 Non-Compete and Non-Circumvent. As long as LICENSEE maintains the exclusive
license under this Agreement, and for a period of three (3) years after the
termination of this Agreement, LICENSOR and its owners, officers, directors and
other representatives, directly or indirectly, shall not (a) have any rights to
use or otherwise license in any manner the Licensed Related Assets and the
Platform for any purpose, (2) create, license or sell any technology or products
competitive with Licensee’s products using the Licensed Related Assets, and (c)
license and/or market any other product or service that competes with the
Platform.

 

2. License Fee. In consideration for the License, LICENSEE shall:

 

2.1. Pay to LICENSOR a fee equal to thirty-percent (30%) of the Net Profits
generated from LICENSEE’s clients through the Platform and Licensed Related
Assets:

 

(a) Net Profits shall be defined as gross revenues invoiced and charged for
products and/or services generated from the exploitation of the Program less all
costs and expenses incurred by or on behalf of LICENSOR in connection with the
Program, Licensed Related Assets and related goods and/or services.

 

 

 

 

(b) Net Profits shall be calculated on monthly basis and be paid based on net
cash receipts, within fifteen (15) days after the close of the preceding month.

 

2.2. Issue to LICENSOR 750,000 shares of the common stock of LICENSEE (the
“License Common Shares”).

 

3. Deliveries.

 

3.1. Closing. The consummation of the grant of the License, and the other
transactions contemplated hereby, shall take place through the exchange of
electronic signatures of this Agreement and the other documents set forth in
Section 3.2, below, but shall be deemed to have closed on the Effective Date
(the “Closing”). The parties shall continue to fulfill the covenants contained
herein at and following the Closing and subject to any applicable time periods
and deadlines prescribed hereby.

 

3.2. Deliveries.

 

(a) Deliveries of LICENSEE. At the Closing, LICENSEE shall deliver to LICENSOR
the following:

 

(i) a copy of resolutions and/or action by written consent duly adopted by the
board of directors and the stockholders of LICENSEE (and certified by the
secretary of LICENSEE) in accordance with the Charter Documents (as defined
below) of LICENSEE and Applicable Law, approving the terms and conditions of
this Agreement, the issuance of the License Common Shares, and authorizing
LICENSEE’s officers, to execute, deliver and consummate the same for and on
behalf of LICENSEE;

 

(ii) a certificate of LICENSEE’s good standing in the State of Nevada;

 

(iii) evidence of the filing and acceptance of the Certificate of Designation
with the State of Nevada; and

 

(iv) an original book entry or stock certificate evidencing the License Common
Shares.

 

(b) Deliveries of LICENSOR. At the Closing, LICENSOR shall deliver or cause its
applicable subsidiary to deliver, to LICENSEE the following:

 

(i) a copy of resolutions and/or action by written consent duly adopted by the
board of directors of LICENSOR (and certified by the secretary of LICENSOR) in
accordance with the Charter Documents (as defined below) of LICENSOR and
Applicable Law, approving the terms and conditions of this Agreement, approving
the grant of the License and authorizing LICENSOR’s officers, to execute,
deliver and consummate the same for and on behalf of LICENSOR;

 

2

 

 

(ii) other agreements and documents related to this Agreement (“Transaction
Agreements”).

 

4. Representations and Warranties of LICENSOR. To induce LICENSEE to execute
this Agreement and consummate the transactions contemplated hereby, LICENSOR
represents and warrants to LICENSEE as of the Effective Date and the Closing
(unless otherwise stated below):

 

4.1. Organization, Good Standing, Authorization. LICENSOR is duly organized,
validly existing and in good standing under the laws of the state of its
Delaware. LICENSOR has all requisite corporate power and authority to own and
operate its properties and to carry on its business as now conducted. LICENSOR
has all corporate power to enter into this Agreement, and Transaction
Agreements. The Transaction Agreements have been duly executed and delivered by
LICENSOR as required and constitutes the legal, valid and binding obligations of
LICENSOR, enforceable against it in accordance with their respective terms,
except to the extent that enforcement may be affected by laws relating to
bankruptcy, reorganization, insolvency and creditors’ rights and by the
availability of injunctive relief, specific performance and other equitable
remedies.

 

4.2. No Violation. The execution, delivery, compliance with and performance by
LICENSOR of the Transaction Agreements does not and will not: (a) violate or
contravene the certificate or articles of incorporation or by-laws as amended to
date (the “Charter Documents”) of LICENSOR; and (b) to the knowledge of
LICENSOR, violate or contravene any law, rule, regulation, ordinance, order,
judgment or decree (collectively, the “Applicable Law”) to which LICENSOR is
subject.

 

4.3. No Conflict. The execution, delivery, compliance with and performance by
LICENSOR of the Transaction Agreements does not and will not (a) conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any security
interest, pledge, hypothecation, lien, charge, lease, license, sublicense,
encumbrance, reversion, reverter, preferential arrangement, restrictive
covenant, condition or restriction of any kind, including any restriction on the
use, transfer, receipt of income or other exercise of any attributes of
ownership (“Encumbrance”) on any of the License Related Assets pursuant to, any
agreement, any license, permit, franchise or other instrument or arrangement to
which LICENSOR is a party or by which any of the License Related Assets is bound
or affected.

 

4.4. Title and Rights. LICENSOR is authorized to perform all rights in and to
the Platform and Licensed Related Assets and has good and valid access to all of
the Licensed Related Assets free and clear of any, or any obligation to grant
any, Encumbrances, as necessary to grant the License and consummate the other
transactions contemplated hereby. LICENSOR has the right to grant to LICENSEE
the License contemplated by this Agreement without the consent of any other
party. No other party has any claim to ownership of the Platform or the Accounts
Receivable, the revenues generated thereby or any other economic rights therein.

 

3

 

 

4.5. Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions. Prior to the Closing, LICENSOR has conducted and shall conduct its
business with respect to the License Related Assets only in the ordinary course
of business and there has not occurred:

 

(a) any litigation or claims with respect to the License Related Assets;

 

(b) the imposition of any Encumbrance on any of the License Related Assets other
than in the ordinary course of business consistent with past practice; or

 

(c) an agreement to do or engage in any of the foregoing or any taking of any
action or course of action inconsistent with compliance with the covenants and
agreements contained in this Agreement.

 

4.6. No Brokers. LICENSOR has not employed, either directly or indirectly, or
incurred any liability to, any broker, finder or other agent in connection with
the transactions contemplated by this Agreement.

 

4.7. Intellectual Property. LICENSOR owns or has enforceable, exclusive and
transferrable rights to use the Licensed Related Assets and intellectual
property for the Platform. All Licensed Related Assets are valid and
enforceable, and all registrations of LICENSOR for the Platform are subsisting
and in full force and effect. LICENSOR has taken all necessary steps to maintain
and enforce the rights under the Licensed Related Assets. The Platform and
Licensed Related Assets are not subject to any proceeding or outstanding decree,
order, judgment or stipulation restricting in any manner the use, transfer or
licensing thereof by LICENSOR. To the extent that the Platform and any Licensed
Related Asset has been conceived, developed or created by any other person, such
person has transferred to LICENSOR the entire and unencumbered right, title and
interest therein and thereto by operation of law or by valid written assignment.
To the knowledge of LICENSOR, the Platform and Licensed Related Assets do not
infringe or misappropriate the intellectual property of any third party. To the
knowledge of LICENSOR, none of the Licensed Related Assets is being infringed,
misappropriated or otherwise violated by any other person.

 

4.8. Agreements, Contracts and Commitments. Each contract and agreement to which
LICENSOR is party and that relate to the License Related Assets was entered into
at arms’ length and in the ordinary course, is in full force and effect and, to
the knowledge of LICENSOR, is valid and binding upon and enforceable against
each of the parties thereto, except insofar as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally or by principles governing the
availability of equitable remedies. To the knowledge of LICENSOR, no other party
to any such contract or agreement is the subject of a bankruptcy or insolvency
proceeding. True, correct, and complete copies of all such contracts and
agreements have been made available to LICENSEE. Neither LICENSOR, nor to the
knowledge of LICENSOR, any other party thereto is in breach of or in default
under, and, to the knowledge of LICENSOR, no event has occurred which with
notice or lapse of time or both would become a breach of or default under, any
such contract or agreement.

 

4

 

 

4.9. Consents. Schedule 4.9 hereto sets forth all consents of third parties
required to be obtained to affect the transaction contemplated by this Agreement
(“Required Consents”) by LICENSOR, except where the failure to obtain such
consent would not reasonably be expected to have a material adverse effect on
the transactions contemplated by this Agreement.

 

4.10. Compliance with Laws. LICENSOR has operated its business in compliance
with all Applicable Law, except where any failure to so comply would not have a
materially adverse effect on the License Related Assets, its subsidiaries or the
transactions contemplated by this Agreement.

 

4.11. Legal Proceedings. There are no actions, suits, litigation, proceedings or
investigations pending or, to LICENSOR’s knowledge, threatened by or against
LICENSOR that would reasonably have a material adverse effect on the License
Related Assets, or which would prevent LICENSOR from consummating this
Agreement, the other Transaction Agreements and the transactions contemplated
hereby or thereby, and, to LICENSOR’s knowledge, LICENSOR has not received any
written or oral claim, complaint, threat or notice of any such proceeding or
claim.

 

5. LICENSEE’s Representations and Warranties. To induce LICENSOR to execute this
Agreement and consummate the transactions contemplated hereby, LICENSEE hereby
represents and warrants to LICENSOR as of the Effective Date and the Closing
(unless otherwise stated below):

 

5.1. Organization, Good Standing, Authorization. LICENSEE is duly organized,
validly existing and in good standing under the laws of the State of Nevada.
LICENSEE has all requisite corporate power and authority to own and operate its
properties and to carry on its business as now conducted. LICENSEE has all
corporate power to enter into this Agreement, and the Transaction Agreements.
The Transaction Agreements have been, or will be at the Closing, as applicable,
duly executed and delivered by LICENSEE and will constitute the legal, valid and
binding obligations of LICENSEE, enforceable against LICENSEE in accordance with
their respective terms, except to the extent that enforcement may be affected by
laws relating to bankruptcy, reorganization, insolvency and creditors’ rights
and by the availability of injunctive relief, specific performance and other
equitable remedies.

 

5.2. No Violation; Consents. The execution, delivery, compliance with and
performance by LICENSEE of this Agreement and the other Transaction Agreements
does not and will not: (a) violate or contravene the Charter Documents of
LICENSEE; and (b) to the knowledge of LICENSEE, violate or contravene any
Applicable Law to which LICENSEE is subject.

 

5.3. No Brokers. LICENSEE has not employed, either directly or indirectly, or
incurred any liability to, any broker, finder or other agent in connection with
the transactions contemplated by this Agreement.

 

5

 

 

5.4. Legal Proceedings. There are no actions, suits, litigation, proceedings or
investigations pending or, to LICENSEE’s knowledge, threatened by or against
LICENSEE that would reasonably have a material adverse effect on LICENSEE or its
financial results, operations or assets, or which would prevent LICENSEE from
consummating this Agreement, the other Transaction Agreements and the
transactions contemplated hereby or thereby, and, to LICENSEE’s knowledge,
LICENSEE has not received any written or oral claim, complaint, threat or notice
of any such proceeding or claim.

 

5.5. Compliance with Laws. LICENSEE has operated its business in compliance with
all Applicable Law, except where any failure to so comply would not have a
materially adverse effect on LICENSEE, its subsidiaries or the transactions
contemplated by this Agreement.

 

5.6. Consents. Schedule 5.6 hereto sets forth all Required Consents to be
obtained by the LICENSEE to affect the transaction contemplated by this
Agreement, except where the failure to obtain such consent would not reasonably
be expected to have a material adverse effect on LICENSEE, its subsidiaries or
the transactions contemplated by this Agreement.

 

5.7. License Shares. As of Closing, the License Common Shares have been duly
authorized by the board of directors of LICENSEE and by all other required
corporate action.

 

6. Additional Agreements.

 

6.1. Right of Offset. Each party to this Agreement shall have a right of offset
against the other party to this Agreement of any amounts owed by one party to
the other party under this Agreement or the exhibits hereto in order to recoup
any liability or expense incurred by such party as a result of the other party’s
breach of any representation or warranty or nonperformance of covenant under
this Agreement or as a result of any third party claim.

 

6.2. Ordinary Course. Prior to Closing, LICENSOR shall continue to conduct its
business with respect to the Platform consistent with past practice and shall
not without the written consent of LICENSEE.

 

6.3. Protection of Intellectual Property. Each party to this Agreement agrees to
take all necessary steps to maintain and enforce the rights to Program
Intellectual Property subject to the License, and each party shall promptly
inform the other party of any encroachment or infringement of the Program
Intellectual Property that comes to such party’s attention. Each party shall
cooperate with the other party with any litigation or action to enforce the
rights to Program Intellectual Property subject to the License; provided that
LICENSOR acknowledges that LICENSEE shall retain any money judgement or
settlement resulting from any such litigation or action concerning the rights to
Program Intellectual Property subject to the License.

 

6

 

 

7. Indemnification.

 

7.1. Indemnification.

 

(a) LICENSOR shall indemnify, defend and hold harmless LICENSEE and its
officers, directors, shareholders, employees, agents, attorneys and
representatives (collectively, the “Representatives”), from and against any and
all liabilities, claims and losses (collectively, “Losses”) which may be
incurred or suffered by LICENSEE or its Representatives and which may arise out
of or result from (a) the breach of any representation, warranty, covenant or
agreement of LICENSOR contained in this Agreement by LICENSOR; and (b)
LICENSOR’s failure to remit any Accounts Receivable to LICENSEE. Notwithstanding
the foregoing, no claim under this Section 7.1(a), may be made unless notice is
given pursuant to Section 9.1, below, within 12 months from the date of Closing,
with any claim validly given within such time surviving such period for purposes
of indemnification hereunder until same is settled or adjudicated without right
to appeal; provided, however, that this limitation shall not apply to any claims
arising in connection with fraud.

 

(b) LICENSEE shall, jointly and severally, indemnify, defend and hold harmless
LICENSOR and its Representatives, from and against any and all Losses which may
be incurred or suffered by LICENSOR or its Representatives and which may arise
out of or result from (a) the breach of any representation, warranty, covenant
or agreement of LICENSEE contained in this Agreement by LICENSEE; and (b)
LICENSEE’s failure to pay any Accounts Payable when and as due. Notwithstanding
the foregoing, no claim under this Section 7.1(b), may be made unless notice is
given pursuant to Section 9.1, below, within 12 months from the date of Closing,
with any claim validly given within such time surviving such period for purposes
of indemnification hereunder until same is settled or adjudicated without right
to appeal; provided, however, that this limitation shall not apply to any claims
arising in connection with fraud or LICENSEE Fundamental Representations.

 

(c) Notwithstanding anything in this Agreement to the contrary, no party shall
have any obligation to indemnify the other under this Article 7 until the
aggregate amount of Losses that would otherwise be subject to indemnification
pursuant to Section 7.1, above, exceeds an amount equal to $25,000 (the “Basket
Amount”), whereupon the party receiving indemnification shall be entitled only
to receive amounts for Losses in excess of the Basket Amount; provided, however,
that this limitation shall not apply to any claims arising in connection with
fraud, LICENSOR Fundamental Representations or LICENSEE Fundamental
Representations.

 

7.2. Notice. If a party entitled to indemnification in accordance with Section
7.1 herein (the “Indemnified Party”) receives notice of any claim or other
commencement of any action or proceeding with respect to which the other party
is obligated to provide indemnification pursuant to this Agreement (the
“Indemnifying Party”), the Indemnified Party shall promptly give the
Indemnifying Party written notice thereof, which notice shall specify in
reasonable detail, if known, the amount or an estimate of the amount of the
liability arising therefrom and the basis of the claim. Such notice shall be a
condition precedent to any liability of the Indemnifying Party for
indemnification hereunder, but the failure of the Indemnified Party to give
prompt notice of a claim shall not adversely affect the Indemnified Party’s
right to indemnification hereunder unless the defense of that claim is
materially prejudiced by such failure. The Indemnified Party shall not settle or
compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld or delayed) unless such suit
shall have been instituted against it and the Indemnifying Party shall not have
taken control of such suit after notification thereof as provided in Section
7.3, below.

 

7

 

 

7.3. Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by an individual or entity who is not a party to this Agreement, the
Indemnifying Party at its sole cost and expense may, upon written notice to the
Indemnified Party, assume the defense of any such claim or legal proceeding (a)
if it acknowledges to the Indemnified Party in writing its obligations to
indemnify the Indemnified Party with respect to all elements of such claim
(subject to any limitations on such liability contained in this Agreement) and
(b) if it provides assurances, reasonably satisfactory to the Indemnified Party,
that it will be financially able to satisfy such claims in full if the same are
decided adversely. If the Indemnifying Party assumes the defense of any such
claim or legal proceeding, it may use counsel of its choice to prosecute such
defense, subject to the approval of such counsel by the Indemnified Party, which
approval shall not be unreasonably withheld or delayed. The Indemnified Party
shall be entitled to participate in (but not control) the defense of any such
action, with its counsel and at its own expense; provided, however, that if the
Indemnified Party, in its sole discretion, determines that there exists a
conflict of interest between the Indemnifying Party (or any constituent party
thereof) and the Indemnified Party, the Indemnified Party (or any constituent
party thereof) shall have the right to engage separate counsel, the reasonable
costs and expenses of which shall be paid by the Indemnified Party. If the
Indemnifying Party assumes the defense of any such claim or legal proceeding,
the Indemnifying Party shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner. The Indemnifying Party shall be
entitled to consent to a settlement of, or the stipulation of any judgment
arising from, any such claim or legal proceeding, with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that no such consent shall be required from the Indemnified
Party if (i) the Indemnifying Party pays or causes to be paid all Losses arising
out of such settlement or judgment concurrently with the effectiveness thereof
(as well as all other Losses theretofore incurred by the Indemnified Party which
then remain unpaid or unreimbursed), (ii) in the case of a settlement, the
settlement is conditioned upon a complete release by the claimant of the
Indemnified Party and (iii) such settlement or judgment does not require the
encumbrance, pledge or hypothecation of any asset of the Indemnified Party or
impose any restriction upon its conduct of business.

 

7.4. Exclusive. Subject to Section 9.13, below, the parties acknowledge and
agree that their sole and exclusive remedy with respect to any and all claims
(other than claims arising from fraud on the part of a party in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article 7.

 

8. Additional Covenants.

 

8.1. Confidentiality. At all times after the parties’ full execution of this
Agreement, each of the parties hereto will hold, and will cause its officers,
directors, shareholders, managers, members, representatives, brokers, attorneys,
advisers and affiliates to hold, in confidence and not disclose to any other
person, entity or governmental unit for any reason whatsoever the consideration
received by either party hereunder (collectively, the “Information”), except to
the extent: (a) necessary for such party to consummate and give full effect to
the transactions contemplated hereby, (b) such Information is required by order
of any court or by law or by any regulatory agency to which either party is
subject or in connection with any civil or administrative proceeding (each party
agreeing to give prior notice of such required disclosure, to the extent
practical, to the other party), (c) such Information is or becomes publicly
known other than through actions, direct or indirect, of any party hereto or any
such party’s officers, directors, managers, members, representatives, brokers,
attorneys, advisers or affiliates, (d) necessary in connection with the
enforcement of the terms of this Agreement, (e) required under the Exchange Act
or (f) permitted in writing by all parties hereto.

 

8

 

 

8.2. Non-Disparagement. Each party hereto shall refrain from publicly commenting
to the press unfavorably to anyone about the other party and/or its officers,
attorneys, employees, managers or other affiliates which conduct or comment
results in a material adverse effect on the business or business prospects of
the party which is the subject of such conduct or comment. Notwithstanding the
foregoing, nothing in this Agreement shall preclude either party from making
truthful statements that are required by applicable law, regulation or legal
process.

 

8.3. Commercially Reasonable Efforts. Each of the parties hereto will use its
commercially reasonable efforts to take such actions as are to be taken by such
party hereunder prior to Closing; provided that no party is obligated to waive
any condition to its obligations to close or to waive any performance of this
Agreement by the other party hereunder.

 

8.4. Cooperation. Each party hereto shall execute and cause to be delivered to
each other party hereto such instruments, powers of attorney, and other
documents, and shall take such other actions, as such other party may reasonably
request (prior to, at or after the Closing) for the purpose of carrying out or
evidencing any of the transactions contemplated by this Agreement. No party
hereto will intentionally take any action that would cause any condition set
forth in this Agreement not to be fulfilled, including, without limitation,
taking or causing to be taken any action that would cause the representations
and warranties made by such party in this Agreement not to be true and correct
in all material respects as of the Closing.

 

9. Miscellaneous.

 

9.1. Notices. All notices which are required by or may be given pursuant to the
terms of this Agreement must be in writing and must be delivered personally;
sent by certified mail, return receipt requested, postage prepaid; or sent for
next business day delivery by a nationally recognized overnight delivery service
as follows:

 

If to LICENSEE:

 

Honey Badger Media, LLC.

1 West Broad Street

Bethlehem, PA 18018

 

If to LICENSOR:

 

Honey Badger LLC

103 S. Boulevard

Suite 303

Tampa, FL 33606

Att: Laurie Argall, CEO

 

9

 



 

Any of the addresses set forth above may be changed from time to time by written
notice (given in accordance with this Section) from the party requesting the
change. Such notices and other communications will be treated for all purposes
of this Agreement as being effective immediately if delivered personally or by
facsimile (with written confirmation of transmission) during normal business
hours, or five (5) days after mailing by certified mail, return receipt
requested, first class postage prepaid, or one (1) day after deposit for next
business day delivery by a nationally recognized overnight delivery service.
Email shall not be permitted as a form of notice under the terms of this
Agreement.

 

9.2. Construction. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by a
writing executed by all of the parties to be bound. The section and subsection
headings of this Agreement have been inserted solely for convenience of
reference and will not control or affect the meaning or construction of any of
the provisions of this Agreement. No provision of this Agreement will be
interpreted in favor of, or against, any of the parties hereto by reason of the
extent to which any such party or its legal counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof. The parties agree that they have had the
opportunity to read this Agreement and obtain the advice of legal counsel, and
further agree that the provisions set forth herein are fair and reasonable. Any
ambiguity or uncertainty existing herein shall not be interpreted or construed
against the party who drafted this Agreement.

 

9.3. Invalidity. In the event any provision or portion of any provision of this
Agreement is held invalid or unenforceable by a court of competent jurisdiction
as applied to any fact- or circumstance, the remaining provisions and portions
of this Agreement and the same provision as applied to any other fact or
circumstance shall not be affected or impaired thereby, and shall remain valid
and enforceable.

 

9.4. Waiver. No failure of any party to exercise any right or remedy given such
party under this Agreement or otherwise available to such party or to insist
upon strict compliance by any other party with its obligations hereunder, and no
custom or practice of the parties in variance with the terms hereof, shall
constitute a waiver of any party’s right to demand exact compliance with the
terms hereof; unless such waiver is set forth in writing and executed by such
party.

 

9.5. Assignment; Binding Effect. LICENSOR may not assign its rights or delegate
its obligations hereunder without the consent of the LICENSEE. This Agreement
will inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and permitted assigns.

 

10

 

 

9.6. Facsimile and Counterparts. This Agreement may be executed by facsimile or
electronically and/or simultaneously in one or more counterparts, each of which
will be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9.7. No Joint Venture. Nothing contained in this Agreement will be deemed or
construed to create any partnership or joint venture or other relationship
between LICENSOR and LICENSEE. No term or provision of this Agreement is
intended to be, or will be, for the benefit of any person or entity other than
LICENSOR and LICENSEE and their subsidiaries and affiliates.

 

9.8. Further Assurances. Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments, powers of attorney, and
other documents, and shall take such other actions, as such other party may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.

 

9.9. Applicable Law. This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada applicable to
contracts executed in and to be performed in that State. All Actions arising out
of or relating to this Agreement shall be heard and determined by the Court of
the State of Nevada. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of the courts in the
Commonwealth of Pennsylvania for the purpose of any Action arising out of or
relating to this Agreement brought by any Party and (b) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts. Process in any such suit, Action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court.

 

9.10. JURY WAIVER. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
RELATIONSHIP CONTEMPLATED HEREBY.

 

9.11. Entire Agreement. This Agreement and the exhibits and schedules hereto
reflect the entire agreement between the parties and supersedes all prior
agreements or understanding, oral or written. No amendment change or
modification of this agreement shall be binding unless the same shall be in
writing and signed by both parties.

 

9.12. Fees and Expenses. Each of the parties hereto shall pay its own fees,
costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. In any action brought to enforce the terms of
this Agreement or any guarantee of obligations hereunder, the prevailing party
shall be entitled to recover all costs of enforcement and litigation, including,
without limitation, reasonable attorney’s fees. As used in this Agreement, the
term “prevailing party” means that party whose position is substantially upheld
in a final judgment rendered in any litigation or proceeding, or, if the final
judgment is appealed, that party whose position is substantially upheld by the
decision of the final appellate body that considers the appeal.

 

9.13. Equitable Relief. Each party hereto acknowledges that the other party
hereto would be irreparably damaged in the event of a breach or threatened
breach by such party of any of its obligations under this Agreement and hereby
agrees that in the event of a breach or a threatened breach by such party of any
such obligations, each of the other parties hereto shall, in addition to any and
all other rights and remedies that may be available to them in respect of such
breach, be entitled to an injunction from a court of competent jurisdiction
(without any requirement to post bond) granting such parties specific
performance by such party of its obligations under this Agreement.

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date set forth below.

 

LICENSOR

 

HONY BADGER MEDIA, LLC,

a Delaware limited liability company

 

By:     Name: Laurie Argall   Title: CEO/Authorized Signatory  

 

LICENSEE

 

HONEY BADGER MEDIA, LLC,

a Nevada limited liability company

 

By: Vinco Ventures, Inc. as Manager

 

_______________________________________________

Christopher Ferguson, Authorized Signatory for Manager

 

12

 

 

EXHIBIT “A”

 

PLATFORM AND LICENSED RELATED ASSETS

 

  ● Honey Badger Proprietary Monetization Method   ● All Current Client
Contracts   ● All Pending Client Contracts   ● Custom Video Content Library   ●
Instant Article Content Library

 

13

 

 

SCHEDULE 1.2

 

LICESENSEE’S PROPSECTIVE CLIENTS

 

  ■ Lexy Panterra   ■ D12   ■ Farrah Abraham   ■ LMFAO   ■ Teresa Guidice   ■
The Game   ■ Forrest Griffin   ■ DMX   ■ Holly Madison   ■ Bella Thorne   ■
Kristen Renee   ■ Kayla Collins   ■ Nikki Liegh   ■ Eric Turner   ■ Jade Bryce  
■ Mercedes   ■ Brittany Pamler   ■ Adalia Rose   ■ Waka Flaka Flame   ■ Joy of
Mom   ■ Trey Songs   ■ Bam Margera   ■ Mike Tyson   ■ Rali Ivanova   ■ Justine
Moore   ■ Alexis Texas   ■ Nia Long   ■ Crystal Hefner   ■ Keri Hilson   ■
Marissa Everhart   ■ Holly Wolf   ■ Abby Parece   ■ Paige Hathaway   ■ Ashley
Alexiss   ■ Leng Yein   ■ Kourtney Reppert   ■ Cam Li   ■ Bob Marley   ■ Wiz
Khalifa   ■ Shaquille O’Neill   ■ Jay Cutler   ■ Paige Hathaway   ■ Brooke Hogan
  ■ Hulk Hogan

 

14

 

 

SCHEDULE 4.9

 

THIRD PARTY CONSENTS

 

15

 

 

SCHEDULE 5.6

 

THIRD PARTY CONSENTS

 

Not Applicable

 



16

 

 

SCHEDULE 4.11

 

REQUIRED CONSENTS – LICENSOR

 

17

 

 

SCHEDULE 5.8

 

REQUIRED CONSENTS – LICENSEE

 

18

 